Case 1:20-cv-03315-ER Document 54-6 Filed 05/27/20 Page 1 of 13




                EXHIBIT 6
   Case 1:20-cv-03315-ER Document 54-6 Filed 05/27/20 Page 2 of 13
                            Robert Hazlewood
Volume I                                                             5/22/2020


  1   UNITED STATES DISTRICT COURT
  2   SOUTHERN DISTRICT OF NEW YORK
  3   CIVIL ACTION NO. 1:20-civ-03315 (ER)
  4   -------------------------------------------------x
  5   CESAR FERNANDEZ-RODRIGUEZ, ROBER GALVEZ-CHIMBO,
  6   SHARON HATCHER, JONATHAN MEDINA, and JAMES
  7   WOODSON, individually and on behalf of all others
  8   similarly situated,
  9                               Petitioners,
 10                    v.
 11   MARTI LICON-VITALE, in her official capacity as
 12   Warden of the Metropolitan Correctional Center,
 13                               Respondent.
 14   -------------------------------------------------x
 15                                               Remote Deposition
 16                                                      May 22, 2020
 17                                                         10:54 a.m.
 18
 19             DEPOSITION VIA VIDEOCONFERENCE OF
 20                          ROBERT HAZLEWOOD
 21
 22
 23                          lipka.com, inc.
 24                         (888) lipka-com
 25                     transcripts@lipka.com 0002

                                                                     Page 1


             For the Exclusive Use of Covington & Burling, LLP.
                Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-6 Filed 05/27/20 Page 3 of 13
                            Robert Hazlewood
Volume I                                                             5/22/2020


  1             Q.      Mr. Hazlewood, if an inmate fell ill
  2   with COVID-19 symptoms at the MCC, what could they
  3   do to report it?
  4             A.       Tell any staff member.
  5             Q.      Could they do it by paper or what is
  6   referred to as cop-out, I understand?
  7             A.       They could.
  8             Q.      Do you know if any medical request
  9   cop-outs were received while you were acting
 10   warden?
 11             A.       I don't specifically recall that.
 12             Q.      Do you know whether those medical
 13   cop-outs would have been retained?
 14             A.       Ordinarily a medical cop-out would
 15   be responded to if it's in paper and returned to
 16   the inmate.      If it was done electronically via
 17   e-mail, then there would be a record of it there.
 18             Q.      Are you aware that medical cop-outs
 19   at the MCC were being shredded until earlier this
 20   month?
 21                    MR. OESTERICHER:          Objection.
 22             A.       No, I'm not aware of that.
 23             Q.      This is your first time hearing
 24   about that?
 25             A.       Yes.

                                                                     Page 28


             For the Exclusive Use of Covington & Burling, LLP.
                Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-6 Filed 05/27/20 Page 4 of 13
                            Robert Hazlewood
Volume I                                                             5/22/2020


  1   leave while you were acting warden?
  2              A.     Not to my knowledge.
  3             Q.     Approximately how many inmates had
  4   COVID-19 symptoms while you were the acting
  5   warden?
  6                    MR. OESTERICHER:         Objection.
  7              A.     I don't recall the exact number.                 I
  8   believe that by the time I left, the number of
  9   symptomatic inmates had dropped to nine total.
 10             Q.     From a high of what?
 11              A.     I can't be sure of the number, but I
 12   believe it was 19, a high of 19 when I arrived,
 13   and it dropped to approximately nine by the time I
 14   departed.
 15             Q.     And what is your basis for those
 16   numbers?
 17              A.     The number of inmates that were
 18   housed in Unit 3, which was our isolation unit.
 19             Q.     We talked about positive inmates and
 20   contact tracing.      Was there any contact tracing
 21   with respect to symptomatic inmates who had not
 22   tested positive?
 23              A.     I don't recall.
 24             Q.     So you are not aware of any such
 25   contact tracing?

                                                                     Page 41


             For the Exclusive Use of Covington & Burling, LLP.
                Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-6 Filed 05/27/20 Page 5 of 13
                             Robert Hazlewood
Volume I                                                             5/22/2020


  1                     MR. OESTERICHER:         Objection.
  2              A.      It may have been happening, but I
  3   cannot say for sure if that was happening.
  4             Q.      So as the acting warden of the
  5   facility, you didn't know one way or the other?
  6              A.      I can't say with certainty now
  7   whether there was contact tracing done for
  8   symptomatic inmates that weren't verified with a
  9   test.
 10             Q.      Did the MCC alert staff who had come
 11   into close contact with a symptomatic inmate?
 12              A.      Yes.     It was reported to me that the
 13   contact tracing that was done -- excuse me, repeat
 14   that question again.
 15             Q.      If you had an inmate who had not
 16   tested positive but was otherwise symptomatic and
 17   they had come into close contact with staff, would
 18   you alert the staff to that fact?
 19              A.      I don't recall specifically if that
 20   was done.
 21             Q.      When you arrived at the facility,
 22   Warden, 12 staff had already tested positive; is
 23   that correct?
 24              A.      I believe that was the number, yes.
 25             Q.      And by the time you returned to FCI

                                                                     Page 42


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-6 Filed 05/27/20 Page 6 of 13
                            Robert Hazlewood
Volume I                                                             5/22/2020


  1   symptomatic inmates should be immediately
  2   isolated?
  3             A.       Yes.    That's what we did.
  4             Q.      That's what you did.         The MCC
  5   followed that guidance?
  6             A.       So when inmates were identified as
  7   symptomatic, they were isolated and they remained
  8   in isolation, to my recollection, up to 14 days
  9   post resolution of symptoms.
 10             Q.      But they were not tested before they
 11   reentered their unit?
 12                    MR. OESTERICHER:          Objection.
 13             A.       Not during my time there.
 14             Q.      Were any inmates isolated during
 15   your time as acting warden?
 16             A.       Yes.
 17             Q.      Were any inmates isolated in
 18   solitary confinement or the special housing unit?
 19             A.       Yes.
 20             Q.      Is solitary confinement normally
 21   used for punishment?
 22                    MR. OESTERICHER:          Objection.
 23             A.       It can be.
 24             Q.      Do you think the prospect of being
 25   placed in solitary confinement or the SHU would

                                                                     Page 49


             For the Exclusive Use of Covington & Burling, LLP.
                Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-6 Filed 05/27/20 Page 7 of 13
                            Robert Hazlewood
Volume I                                                              5/22/2020


  1             Q.     Right.     So my question was, while
  2   you were acting warden, you did not have the list
  3   of the inmates who had been deemed vulnerable to
  4   COVID-19?
  5                    MR. OESTERICHER:         Objection.
  6              A.     I don't recall seeing that list.
  7             Q.     Were there any special measures
  8   taken to protect these vulnerable inmates?
  9              A.     It's my recollection that the
 10   inmates were housed in a unit together.                     I believe
 11   it was 11 South.
 12             Q.     Your understanding is that the
 13   vulnerable inmates were placed in 11 South?
 14              A.     That's my recollection, prior to my
 15   arrival.
 16             Q.     That's before you became warden?
 17              A.     Yes.
 18             Q.     Do you know if everyone on the list
 19   that you haven't seen was placed in 11 South?
 20                    MR. OESTERICHER:         Objection.
 21              A.     Since that was done prior to my
 22   arrival, I can't answer that.
 23             Q.     By the time you arrived at the MCC,
 24   had the Bureau of Prisons issued any guidance on
 25   home confinement in light of COVID-19?

                                                                     Page 57


             For the Exclusive Use of Covington & Burling, LLP.
                Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-6 Filed 05/27/20 Page 8 of 13
                            Robert Hazlewood
Volume I                                                             5/22/2020


  1              A.       Yes.
  2              Q.      How about the Attorney General of
  3   the United States?
  4              A.       Yes.
  5              Q.      Did you understand that home
  6   confinement guidance to apply to the MCC?
  7              A.       Yes.
  8              Q.      Did you understand that guidance to
  9   be recommending immediate and increased use of
 10   home confinement?
 11              A.       For eligible inmates meeting the
 12   criteria, yes.
 13              Q.      And prioritizing those that were at
 14   high risk?
 15              A.       Among other considerations, yes.
 16              Q.      Did that guidance say that it should
 17   be implemented as quickly as possible?
 18                     MR. OESTERICHER:           Objection.
 19              A.       Yes.
 20              Q.      Are you familiar with the Attorney
 21   General's April 3rd memo on this subject?
 22              A.       Yes.
 23              Q.      Did that memo expand the population
 24   of inmates eligible for home confinement?
 25              A.       Yes.

                                                                     Page 58


             For the Exclusive Use of Covington & Burling, LLP.
                Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-6 Filed 05/27/20 Page 9 of 13
                            Robert Hazlewood
Volume I                                                             5/22/2020


  1             A.      That's right.         This e-mail was sent
  2   while I was still TDY there.             There's no date that
  3   I can see on this e-mail or memo but it was sent
  4   while I was still there.
  5             Q.     I agree there is no date.           That's
  6   how it was produced to us unfortunately.               You do
  7   agree that the policy did not go into effect until
  8   April 26th, 2020; is that right?
  9                    MR. OESTERICHER:         Objection.
 10             A.      There were reviews being done prior
 11   to this -- prior to the unit staff being returned
 12   to their normal duties.           As I said, there were
 13   already unit staff that had been returned to their
 14   normal duties prior to April 26th.               This was
 15   notification that all remaining staff were going
 16   to be returned to their normal duties.
 17             Q.     And that was going to take effect on
 18   April 26th, is that correct, all units being
 19   returned to their normal duties?
 20             A.      All those that had not already done
 21   so.
 22             Q.     And how many had been already
 23   returned to their normal duties?
 24             A.      I believe it was probably seven or
 25   eight.

                                                                     Page 67


             For the Exclusive Use of Covington & Burling, LLP.
                Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-6 Filed 05/27/20 Page 10 of 13
                             Robert Hazlewood
Volume I                                                              5/22/2020


  1             Q.      Out of how many?
  2              A.      I believe the total was 15.
  3                     MR. SPRAGUE:        I'd like to mark this
  4            next Exhibit as 11.           It can be found in the
  5            zip drive I sent you.
  6                     THE WITNESS:        I see it.
  7                     (Petitioner's Exhibit 11, document
  8            titled North East Region COVID-19 Reporting
  9            Date, marked for identification.)
 10             Q.      Do you recognize this document?
 11              A.      Yes.
 12             Q.      What is it?
 13              A.      It's a report from the human
 14   resources department to the emergency operation
 15   center in the northeast which describes our
 16   staffing, and it was sent daily.
 17             Q.      What does "Staff on TDY status,"
 18   represent under NYM 35?
 19              A.      Those are staff that are on loan so
 20   to speak from other bureau facilities to assist at
 21   New York while on temporary duty.
 22             Q.      So there were 35 staff members at
 23   the MCC on temporary duty.           Do I understand
 24   correctly?
 25              A.      That sounds right.

                                                                      Page 68


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-6 Filed 05/27/20 Page 11 of 13
                             Robert Hazlewood
Volume I                                                              5/22/2020


  1   institution, and in particular, the unit staff.
  2             Q.      Were you concerned that having unit
  3   staff dedicated towards custody would impede your
  4   ability to implement the Attorney General's
  5   guidance?
  6              A.      Yes, and that's why I set that in
  7   motion, and it's important to also understand that
  8   there was another effort underway at MCC to ensure
  9   that inmates were receiving legal calls and court
 10   conference calls, so I also needed staff for that
 11   effort as well.
 12             Q.      How many release recommendations
 13   were sent to you for your review during your time
 14   as acting warden?
 15              A.      I don't recall.
 16             Q.      Do you recall any?
 17              A.      I do recall some.          I don't recall
 18   the number.
 19             Q.      How many home confinement
 20   recommendations did you send to the to BOP's
 21   Regional Office For Residential Reentry Management
 22   while you were the acting warden of the MCC?
 23              A.      For approval?
 24             Q.      Yes.
 25              A.      I don't recall sending any for

                                                                      Page 71


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-6 Filed 05/27/20 Page 12 of 13
                             Robert Hazlewood
Volume I                                                              5/22/2020


  1   approval.
  2             Q.       So from April 9th to April 24th, no
  3   home confinement recommendations were sent to the
  4   regional RRM?
  5              A.       Not that I recall.
  6             Q.       How many people were released to
  7   home confinement during your time as acting warden
  8   at the MCC?
  9              A.       I don't recall that number.
 10             Q.       Do you recall anyone being released
 11   on a home confinement while you were the acting
 12   warden at the MCC?
 13              A.       I don't recall.
 14             Q.       So no?
 15              A.       I'm sorry?
 16                     MR. OESTERICHER:          Objection.
 17             Q.       You do not recall anyone being
 18   released to home confinement while you were the
 19   acting warden of the MCC?
 20                     MR. OESTERICHER:          Objection.
 21              A.       I don't recall.
 22             Q.       You don't recall if any were or you
 23   can't recall whether they were or not?                I'm just
 24   trying --
 25              A.       I don't recall whether they were or

                                                                      Page 72


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
   Case 1:20-cv-03315-ER Document 54-6 Filed 05/27/20 Page 13 of 13
                             Robert Hazlewood
Volume I                                                              5/22/2020


  1   compassionate release could be sent to a court
  2   without written approval of the warden; is that
  3   correct?
  4              A.      Right, that's right.
  5             Q.      Did you review any requests for a
  6   compassionate release during your time as acting
  7   warden?
  8              A.      I don't recall any.
  9             Q.      During your time as acting warden,
 10   did you recommend any people for compassionate
 11   release?
 12              A.      I do not recall doing so.
 13             Q.      During your time as the acting
 14   warden of the MCC, did the MCC have a policy on
 15   furloughs?
 16              A.      Only that which was in place already
 17   for the Bureau of Prisons.             It was a set of
 18   criteria and policy that's utilized.                 There was
 19   also the memo that came out in April which talked
 20   about some additional considerations for
 21   furloughs.
 22             Q.      Was the furlough policy amended in
 23   any way to account for the COVID-19 pandemic?
 24                     MR. OESTERICHER:         Objection.
 25              A.      There was a memo that came out in

                                                                      Page 77


              For the Exclusive Use of Covington & Burling, LLP.
                 Use by any other party voids the certification
